946 F.2d 901
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert Luther HATCHER, Jr., Plaintiff-Appellant,v.Jimmy GREEN, Unit Manager, O.S.P.;  Steve Hargett, Warden,O.S.R.;  James Saffle, Warden, O.S.P.;  and Bobby Boone,Deputy Warden, O.S.P., individually and in their officialcapacity, Defendants-Appellees.
No. 91-6033.
United States Court of Appeals, Tenth Circuit.
Oct. 23, 1991.

Before McKAY, Chief Judge, and SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
This matter is before the court on petitioner's motion for leave to proceed in forma pauperis.   We grant petitioner's motion and proceed to the merits of the case.


3
Mr. Robert L. Hatcher, an inmate at Oklahoma State Penitentiary, has filed this action under 42 U.S.C. § 1983, alleging that various prison officials violated his civil rights.   He alleges constitutional deprivations relating to his transfer from the Oklahoma State Reformatory to the Oklahoma State Penitentiary, his segregation in restrictive housing in the penitentiary and other conditions of his confinement there, and retaliatory actions.   Defendants filed a report pursuant to  Martinez v. Aaron, 570 F.2d 317 (10th Cir.1978), and moved to dismiss petitioner's complaint for failure to state a claim upon which relief could be granted.   The district court received evidence outside the pleadings, converted the motion to one for summary judgment, gave the petitioner an opportunity to respond, and granted the motion pursuant to Federal Rules of Civil Procedure 56(c).   Mr. Hatcher now appeals from this district court order.


4
Summary judgment is properly granted when, taking all facts and inferences in the light most favorable to the non-moving party, "there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law."   Fed.R.Civ.P. 56(c).   After thorough review of the record and pleadings, we conclude that the district court correctly dismissed the complaint.   Mr. Hatcher has not raise a material issue of fact supporting a constitutional violation.   Whitley v. Albers, 475 U.S. 312, 320-21 (1986).


5
We therefore AFFIRM the district court order for substantially the reasons set out therein.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3